[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                JUNE 9, 2009
                               No. 08-12223                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                 D. C. Docket No. 96-00076-CR-FTM-29DNF

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

GARY LAMAR GASKINS,
a.k.a. Big Mook,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (June 9, 2009)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Gary Lamar Gaskins, proceeding pro se, appeals the district court’s denial of
his motion for a reduced sentence, which was filed pursuant to 18 U.S.C.

§ 3582(c)(2), and based on Amendment 706 to the Sentencing Guidelines,

reducing the base offense levels applicable to crack cocaine offenses. Gaskins

currently is serving a 48-month sentence for violating the terms of his supervised

release, in relation to an underlying crack cocaine offense.

      On appeal, he argues that the district court erred in denying his § 3582(c)(2)

motion because it had the authority to reduce his sentence, despite his status, at his

original sentencing, as a career offender. Gaskins also asserts that, under United

States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005) and 18

U.S.C. § 3553(a), the court had the authority to sentence him below his guideline

range. Further, he contends, the court should have reduced his sentence based on

the crack cocaine racial disparity, under Kimbrough v. United States, 552 U.S.

___, 128 S.Ct. 558, 169 L.Ed.2d 481 (2007).

      In a § 3582(c)(2) proceeding, “we review de novo the district court’s legal

conclusions regarding the scope of its authority under the Sentencing Guidelines.”

United States v. White, 305 F.3d 1264, 1267 (11th Cir. 2002)

      Under § 3582(c)(2), a district court may modify a defendant’s term of

imprisonment where he “has been sentenced to a term of imprisonment based on a

sentencing range that has subsequently been lowered by the Sentencing



                                           2
Commission . . . .” 18 U.S.C. § 3582(c)(2). Any such reduction must also be

consistent with the Commission’s applicable policy statements, which provide that

a sentencing reduction is not permitted if none of the retroactive amendments apply

to the defendant or a retroactive amendment “does not have the effect of lowering

the defendant’s applicable guideline range.” U.S.S.G. § 1B1.10(a)(2)(A)-(B).

      The commentary to § 1B1.10 states, “Only a term of imprisonment imposed

as part of the original sentence is authorized to be reduced under this section. This

section does not authorize a reduction in the term of imprisonment imposed upon

revocation of supervised release.” U.S.S.G. § 1B1.10, comment. (N.4(A)); see also

United States v. Melvin, 556 F.3d 1190, 1192-93 (11th Cir. 2009), petition for cert.

filed, (U.S. Feb. 10, 2009) (No. 08-8664) (holding that “a district court is bound by

the limitations on its discretion imposed by § 3582(c)(2) and the applicable policy

statements by the Sentencing Commission”).

      Furthermore, Chapter 7 of the Sentencing Guidelines sets out the guideline

ranges applicable to defendants whose terms of supervised released have been

revoked. See U.S.S.G. § 7B1.4(a). Thus, in the revocation of supervised release

context, a defendant is not sentenced under the crack cocaine guidelines in

U.S.S.G. § 2D1.1, and Amendment 706 has no effect on the guideline ranges set

out in U.S.S.G. § 7B1.4(a). See U.S.S.G. App. C, Amend. 706 (amending the



                                          3
Drug Quantity Table in § 2D1.1(c)).

         Here, the district court correctly determined that Gaskins was not eligible for

a sentence reduction based on Amendment 706, as his sentence was imposed upon

revocation of supervised release and based on a guideline range set out in § 7B1.4,

not § 2D1.1. In addition, Gaskins’s original sentencing range was based on his

status as a career offender and not on his crack cocaine offense. See United States

v. Williams, 549 F.3d 1337, 1339 (11th Cir. 2008) (“a defendant whose original

sentencing range was based on something other than § 2D1.1 is precluded from

receiving a sentence reduction, since the amendment would not lower his

applicable guidelines range.”). Thus, Gaskins’s crack cocaine base offense level

played no role in his sentence, and Amendment 706 did not affect his guideline

range.

         AFFIRMED.




                                             4